Citation Nr: 1226255	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include hyperthyroidism and hypothyroidism.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to December 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  The Veteran appealed the RO's denial of this issue to VA, and the case was referred to the Board for appellate review.

A hearing was held on March 30, 2010, in Detroit, Michigan, before a member of the Board who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in July 2010 and February 2011.  That development was completed, and the case was returned to the Board for appellate review.  

The Veteran was advised in a December 2010 letter that he was entitled to an additional hearing, as the Board no longer employed the member who conducted the March 2010 hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  Later that month, the Veteran replied that he did not wish to participate in another hearing.  See a December 2010 submission from the Veteran.  

In May 2012, the Board requested a medical advisory opinion from the VA Veterans Health Administration (VHA) concerning a medical issue raised by the Veteran's appeal.  See 38 U.S.C.A. § 7109 (West 2011); 38 C.F.R. § 20.901(a) (2011).  A report dated in May 2012 containing a medical opinion by a VHA endocrinologist was received and has been associated with the Veteran's VA claims file.  The Veteran's claim was subsequently returned to the Board.



Characterization of the issue on appeal

The Veteran initially filed a claim to establish service connection for hyperthyroidism.  See a November 2007 statement from the Veteran.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the varying diagnoses of hyperthyroidism and hypothyroidism, the Board has recharacterized the issue on appeal as entitlement to service connection for a thyroid disorder, to include hyperthyroidism and hypothyroidism.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence in this case is in approximate balance as to whether the Veteran's current thyroid disorder, diagnosed as hypothyroidism secondary to radioactive iodine treatment for hyperthyroidism, had its onset during the Veteran's active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a thyroid disorder, diagnosed as hypothyroidism secondary to radioactive iodine treatment for hyperthyroidism, is the result of his service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Veteran's claim is being granted, there is no need to review whether the Board prior remand instructions or VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board observes that, despite an extensive search conducted by the RO and the VA Appeals Management Center (AMC), the Veteran's service treatment records are unavailable for review.  See Formal Findings of the Unavailability of the Veteran's service treatment records dated in May 2008 and May 2011.  The AMC informed the Veteran that his service treatment records were unavailable in March 2011 and requested that he submit any photocopies of his service treatment records which may be in his possession.  The Veteran did not respond to this request.  

The Court has held that in cases where the Veteran's service treatment records were unavailable, through no fault of the Veteran, as is the case here, there is a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, as noted above, the Veteran's claim is being granted in full, and thus, the Board concludes that the Veteran is not prejudiced by the unavailability of his service treatment records.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

Service connection for certain diseases, including endocrinopathies, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

Discussion

Throughout the pendency of the appeal, the Veteran has asserted that his thyroid disorder is related to his service.  Specifically, the Veteran asserts that he experienced symptomatology associated with a thyroid disorder during his active duty although a specific thyroid disorder was not diagnosed until December 2005.  See the Veteran's statements dated in November 2007, January 2008, October 2008, and the March 2010 hearing transcript at pages 3-5.  Also, the Veteran's mother, a registered nurse, stated in June 2008 that the Veteran complained of symptomatology associated with a thyroid disorder during his service.  See a June 2008 statement from the Veteran's mother.  

Concerning element (1) of a claim for service connection, i.e., evidence of a current diagnosis, the Veteran reported unexpected weight loss in October 2005, despite an increased appetite, and he was referred to an endocrinologist for monitoring of thyroid hormone levels.  Laboratory testing later that month reflected elevated total T3 and free T4 levels and a low TSH with reflex to T4 level.  In December 2005, K.T., M.D., diagnosed the Veteran with hyperthyroidism secondary to Graves' disease.  Later that month, it was noted in a private treatment record that the Veteran began experiencing symptomatology consistent with a thyroid disorder in June 2005, to include weight loss, heart palpitations, brittle fingernails, increased anxiety and alopecia symptoms.

The Veteran continued private treatment for hyperthyroidism until August 2006, when he underwent radioiodine therapy for thyrotoxicosis.  Thereafter, private treatment records reflect a diagnosis of hypothyroidism, and the Veteran was placed on medication for management of hormone levels and thyroid-related symptomatology.  Further, since the Veteran's August 2006 surgery, VA physicians have provided a diagnosis of hypothyroidism secondary to radioactive iodine treatment for hyperthyroidism.  See VA examination reports dated in January 2008 and March 2011 as well as a September 2010 VA opinion and the May 2012 VHA opinion.  In light of this evidence, the Board concludes that element (1), a current disability, has been demonstrated.  

Concerning element (2), evidence of an in-service disease or injury, as noted above, the Veteran's service treatment records have been found to be unavailable for review.  However, VA has obtained records from the Department of Defense (DOD) which give general information regarding the Veteran's in-service medical treatment.  These records reflect that the Veteran was treated for a tongue disorder and acute pharyngitis in September 2000, and he received treatment for a "hair disease, NOS" in February 2002.  Also in February 2002, the Veteran underwent a CT scan of the neck to evaluate a "slowly enlarging submandibular mass."  The CT scan report reflects that there were "shotty lymph nodes seen, bilaterally, including within [the] level II, III, IV and V nodal chains."  The reporting physician stated that the Veteran's submandibular glands appeared fairly symmetric in size and morphology but also noted that an MRI would be "more sensitive for the detection of potential intraglandular abnormalities."  

While the Veteran's records are devoid of any other instances of complaints of, or treatment for, symptomatology attributable to a thyroid disorder, the Veteran claims that he also experienced increased appetite, anxiety, weight loss, fatigue, increased heart rate, bulging eyes and diarrhea during his service.  See the March 2010 hearing transcript at pages 3 - 5.  The Veteran is competent to report matters of which he has first-hand knowledge, such as these symptoms.  See Rucker, Layno and Cartwright, all supra.  As such, element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's diagnosed thyroid disorder and his active duty, the Board observes that there are four nexus opinions of record.  The Board will address these opinions in turn.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Thus, the law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

The Veteran was provided a VA examination in connection with this claim in January 2008.  After a review of the Veteran's complete VA claims file as well as an interview with, and examination of, the Veteran, the January 2008 VA examiner opined that the etiology of the Veteran's thyroid disorder could not be determined without resort to mere speculation due to the unavailability of the Veteran's service treatment records.  See the January 2008 VA examination report.  

In the July 2010 remand, the Board determined that the January 2008 VA examiner's opinion was inadequate, and thus, instructed that a VA physician should review the Veteran's VA claims file and provide a clarifying opinion concerning whether the Veteran's thyroid disorder was related to his active duty.  The Veteran's VA claims file was transferred back to the January 2008 VA examiner who, again, opined that the etiology of the Veteran's thyroid disorder could not be resolved without resorting to speculation due to a lack of medical evidence during the Veteran's active duty and immediately thereafter.  See the September 2010 VA opinion.  

The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).  

While the Board observes that the VA physician cited to a lack of medical evidence when stating that he could not render an opinion without resort to speculation, this does not satisfy the Court's requirement in Jones concerning a basis for a such a conclusion.  Specifically, although the Veteran's service treatment records are unavailable for review, the VA physician failed to note the Veteran's statements concerning in-service thyroid symptomatology or the DOD records reflecting medical treatment.  Accordingly, the Board concludes that the January 2008 and September 2010 opinions are not adequate for the purposes of adjudicating the Veteran's claim, and thus, they are afforded no probative weight concerning the etiology of the Veteran's thyroid disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).

Due to the inadequacy of the prior medical opinions, the Board remanded the Veteran's claim again in February 2011, instructing that the Veteran should be afforded another VA examination to determine the etiology and approximate date of onset of a thyroid disorder.  After completing a review of the Veteran's claims file and examination of the Veteran, the March 2011 VA examiner opined that the Veteran's thyroid disorder was less likely as not the result of his service and that he less likely than not experienced in-service symptoms during his service.  In providing reasoning for his stated opinions, the VA examiner specifically cited the December 2005 private treatment record which noted that the Veteran began experiencing thyroid-related symptomatology in June 2005.  However, this did not address whether the Veteran's reported in-service symptomatology was at least as likely as not early manifestations of a thyroid disorder.  Accordingly, the Board concludes that the March 2011 VA opinion is inadequate for the purposes of adjudicating the Veteran's claim.  

Due to the inadequacy of the March 2011 VA opinion, in May 2012, the Board requested a medical advisory opinion from a VHA examiner.  After a review of the Veteran's complete VA claims file, the VHA examiner opined that it was "highly unlikely" that the Veteran experienced symptomatology attributable to a thyroid disorder during his active duty or within the initial post-service year.  In providing this opinion, the VHA examiner noted the lack of medical documentation of active thyroid-related symptomatology prior to 2006.  Also, the VHA examiner stated "If [the Veteran] had preceding thyroid[-]related symptoms[,] it is almost certain that he would have mentioned this at the time of the visit [prior to 2006], especially since the [Veteran] alleges the presence of disabling symptoms from a much earlier date."  See the May 2012 VHA opinion.  

The Board concludes that the May 2012 VHA opinion is inadequate for the purposes of adjudicating the Veteran's claim.  The Court has held that lay evidence is competent to support presence of disability even where not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In the May 2012 VHA opinion request, the Board specifically instructed that, although the records may not reflect complaints of or treatment for symptomatology attributable to a thyroid disorder, the Veteran was competent to report such, and thus, the VHA examiner was instructed "[F]or the purposes of your opinion, you may assume that he experienced increased appetite, anxiety, weight loss, bulging eyes and diarrhea during his service."  See the May 2012 VHA request at page 2.  

While the VHA examiner noted the statements from the Veteran and his mother concerning the reports of experiencing symptomatology consistent with a thyroid disorder during his service and the initial post-service year, it appears that the unfavorable opinion was based on the lack of contemporaneous medical evidence.  As such, the May 2012 VHA opinion is inadequate because the rationale is inconsistent with the Court's holding in Buchanan.  
As discussed above, the four nexus opinions obtained by VA are inadequate for the purposes of adjudicating the Veteran's claim.  However, a lack of a medical nexus is not fatal to the Veteran's claim.  As will be discussed below, the Board is granting the Veteran's claim, and thus, a remand for a clarifying medical opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Concerning this, the Board notes that the Veteran has provided competent evidence that he experienced increased appetite, anxiety, weight loss, fatigue, increased heart rate, bulging eyes and diarrhea during his service and the initial post-service year.  See Rucker, Layno and Cartwright, all supra.  In a June 2008 statement, the Veteran's mother, a registered nurse, asserted that she was aware that the Veteran had experienced these symptoms during service and that such were consistent with hyperthyroidism.  See the June 2008 statement from the Veteran's mother.  

In sum, the Veteran has submitted credible evidence that he experienced symptomatology consistent with hyperthyroidism during his active duty although it was not initially diagnosed until several years later.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board concludes that the evidence concerning whether the Veteran's thyroid disorder had its onset during the Veteran's active duty is at least in equipoise.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for a thyroid disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



ORDER

Entitlement to service connection for a thyroid disorder, diagnosed as hypothyroidism secondary to radioactive iodine treatment for hyperthyroidism, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


